Winslow, J.
The record is quite voluminous. The foregoing statement does not state all of the facts which appear in evidence, but it is believed that it states all the facts which are material to the decision of the case. The question was much discussed, both in the briefs and in the argument, whether Curtis Mann’s entry and subsequent possession were adverse. In the view we have taken of the case, we find it unnecessary to decide this question. When the tax deed was executed the title to the property was either in the plaintiffs or in Curtis Mann, and in either event it was entirely competent for Nancy Mann, out of her separate estate, to purchase that tax title. The tax deeds were fair on their face. No irregularity is shown or claimed in the levy of the fax upon which they were based. Hence, they conveyed a title in fee simple, unless there was some legal reason why Nancy Mann could not purchase that title.
It is suggested that Curtis Mann could not acquire the tax title, because he was in possession of the land and it *491was assessed to him, so that he ivas under legal obligation to pay the taxes. However much force this argument might have against a title acquired by Curtis Mann, or by a third person collusively for Mann’s benefit, it has no force against Mrs. Mann, who, was not in possession and was under no obligation to protect the title. Ho duty rested on her to pay the taxes on these lands, whether they belonged to her husband or to the plaintiffs. She had a separate estate, and if she chose to use a part- of it in purchasing a tax title on these lands in good faith and for her own benefit, we know of no rule, in the present state of the law as to the property rights of married women, which would prevent her from doing so. The evidence showed, and the court rightly found, that after such purchase she went into possession of the lands in question, and held such possession until she conveyed the same to the defendant’s grantor. The actual manual possession during this time was in tenants, but we think the possession of these tenants, under the facts, must be held to be the possession of Mrs. Mann. She received the rents and profits, built fences, repaired buildings, paid the taxes, and managed the property as her own. It is true that her husband acted as her agent in many of these matters, but it is entirely competent for the husband to so act in the transaction of his wife’s separate business, and we do not see how this is to prejudice the wife’s rights. Certainly, no one has had possession adverse to her since she acquired title. The plaintiffs have not, and her husband has not, nor have the tenants. She put her title on record at once, thus announcing to all the world, including the plaintiffs, that she claimed title to the premises. This constituted not only a “ challenge of the right of the original owner and all opposing claimants, but it was notice to them of its existence and presumed validity.” Knox v. Cleveland, 13 Wis. 245.
*492In any view which we have been able to take of the case; we have been unable to see why the tax title acquired by Nancy Mann did not vest in her a perfect title to the prop-* erty, which is now vested in the defendant, her grantee.
By the Court.— Judg'mont affirmed.